DETAILED ACTION
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the abstract idea of mathematical concepts and/or evaluation without significantly more. The claim(s) recite(s) the calculation of caloric expenditure by the user; caloric burn data; sensing data; evaluation of weight; the calculation of goals. These judicial exception(s) are not integrated into a practical application because the claims are not found to improve the functioning of the computer, apply the judicial exception with, or by use of, a particular machine, or effect a transformation or reduction of a particular article to a different state or thing. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as the same criteria above directed towards a practical application and furthermore because the claims utilize well-understood, routine, conventional activity in the field.  The additional limitations are seen to be directed towards insignificant extra solution activity which do not render the judicial exemption significantly more than the judicial exemption or render the judicial exemption into a practical application.
	The applicant argues that the claim limitations amended 9/13/2022 render the rejection under 35 USC 101 improper.  However, the memory and processing device do not provide a particular machine to render a practical application for the abstract idea.  The calculation step is an abstract idea.  The remaining newly added limitations such as the accessing MET tables, user profile, generating workout, selecting the plurality of fields, identifying performance data and the generation of updated caloric expenditure are extra-solution activity that do nothing to render the abstract idea into a practical application or significantly more than the abstract idea.  Claim 7 also includes amended limitations directed towards accessing each field of the plurality of fields, selecting one or more of the plurality of fields which are extra solution activity and calculating an estimated caloric expenditure which is an abstract idea.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY S VANDERVEEN whose telephone number is (571)270-0503. The examiner can normally be reached Monday - Friday 11am - 7pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene L Kim can be reached on (571) 272-4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY S VANDERVEEN/Examiner, Art Unit 3711